DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Guenter 2007/009208 in view of the US Patent Application Publication to Contag 20150323748US further in view of the US Patent to Hsu 9,971,110US.
In terms of claims 1 and 10, Guenter teaches recognizing a core end face of a first optical fiber dispose within a housing a camera ([0030] and [0047-0049]); specifying a projection of the core end facet (145) of the first optical fiber on a surface of the fiber 
Guenter does not teach performing an alignment procedure by a pickup component according to the core end facet information to make an optical axis of the focusing lens overlap with the projection of the core end face of the first waveguide.
Hsu does teach performing an alignment procedure by a pickup component (camera system and according to the core end facet information to make an optical axis of the focusing lens overlap with the projection of the core end face of the first waveguide (Column 9 using camera system and inspection system disclosed in lines 1-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the teaching Guenter to use a pickup component and inspection system to align the lens with the waveguides pertaining to centroids and intensity characteristics (Hsu Column 9 lines 1-30). This procedure will enhance the alignment process Guenter further and reduce optical loss.
Guenter / Hsu do not teach a bonding or attaching the focusing lens to the bonding surface of a multi-fiber set up such as fiber array.
Cotag teaches using a camera system to align a fiber array of lens to a plurality of optical fiber ([0007], [0043] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the teachings of Guenter / Cotag to apply similar alignment steps to multi-fiber array and attaching the lens through a bonding process in order to scale up singular fiber / lens coupling application for larger scale optical system which utilize fiber arrays.

Hsu does not teach discloses using reference coordinates as a means of alignment.
Cotag does teach alignment using reference coordinates of structures as a means to of alignment ([0007]). It would have been obvious to one of ordinary skill in art to modify the teachings of Guenter / Hsu to use reference location of key structures in order to increase alignment of the lens and fiber by reducing the need to make constant alignment adjustment since reference locations are already predetermined. This modification will result in faster manufacturing of the device since it reduce the steps involve compare to constant adjusting to structures without having predetermined location.
As for claim 3, Guenter /Hsu / Cotag teaches the method of claim 1, wherein the alignment procedure, the optical axis of the lens is parallel to a normal direction of the fiber surface (See Figure 2 and 4).
As for claim 4, Guenter /Hsu / Cotag teaches the method of claim 1, Cotag teach using reference coordinates for location of alignment in fiber array (See Rejection to claim 1); wherein Hsu teaches the core location coordinates corresponding a center of the fore end face of the optical fiber (Column 9).
As for claim 5, Guenter /Hsu / Cotag teaches the method of claim 1, wherein recognizing a core end face of an optical fiber dispose on a fiber array ([0030]); wherein 
Guenter and Cotag do not teach recognizing two optical axis for the focusing lens by the processing unit and rotation focusing lens to make a second line segment between the topical axes for focusing lens parallel to the first line.
 Hsu teaches recognizing two optical axis for the focusing lens by the camera (See Figure 3) and rotation focusing lens to make a second line segment between the topical axes for focusing lens parallel to the first line segment  (See Figure 3 and Col 9). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the alignment steps of Guenter / Cotag to align the lens with the fiber by rotation relative to optical axes along the centroid position of the lens or fiber. This modification would increase the alignment of the system to limit optical losses.
As for claim 7, Guenter /Hsu / Cotag teaches the method of claim 5, wherein Hsu teaches a plurality of third optical fibes are arranged between the first optical fiber and the second optical fiber, and the first optical fiber, the second optical fiber and the third optical fibers are all optical of disposed fiber array (Hsu Figure 1c: 18 on 17)
As for claim 8, Guenter /Hsu / Cotag teaches the method of claim 5, wherein Hsu teaches the projection of the core end facet of the first optical fiber on the bonding surface is spaced apart from periphery of the bonding surface (Figure 6a).
.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Guenter 2007/009208 in view of the US Patent Application Publication to Contag 20150323748US further in view of the US Patent to Hsu 9,971,110US further in view of the US Patent Application Publication to 20030223214.
In regards to claim 6, Guenter / Cotag /Hsu teaches the device of claim 1. Guenter / Cotag and Hsu do not teach wherein the pickup system comprises a suction nozzle to align the lens and fiber.
Hayashi does the usage of a pickup tool that is a suction nozzle in order to position two components relative to each other (Figure 10b or [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to use a suction nozzle in order to position structures because suction nozzle are well known to have good mechanical gripping capability for precision mounting or placement.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874


/SUNG H PAK/Primary Examiner, Art Unit 2874